Citation Nr: 1243878	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a separate compensable disability rating for left cubital tunnel syndrome, currently combined with the rating for left ulnar nerve compression.  

2.  Entitlement to an initial rating for a surgical scar of the left elbow in excess of zero percent.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an initial rating for left median neuropathy in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1998 to December 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2010, June 2010, July 2010, and October 2010 rating decisions of the RO in Lincoln, Nebraska.

Specifically, the March 2010 rating decision granted service connection for left cubital tunnel syndrome and combined this disability with the service-connected left ulnar nerve compression with nerve release surgery.  The June 2010 rating decision granted service connection and assigned a noncompensable rating for the left elbow scar.  The July 2010 rating decision denied entitlement to a TDIU.  The October 2010 rating decision granted service connection for left median neuropathy and assigned a 10 percent rating.  

In September 2011, the Board remanded this appeal to fulfill the Veteran's request for a hearing.  In November 2011, the Veteran and her spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the increased rating issues and the issue of TDIU entitlement.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

A review of the hearing transcript reveals that the Veteran has applied for disability benefits from the Social Security Administration (SSA) due to her service-connected physical disabilities.  It does not appear that any records have been obtained or requested from SSA.  Although the Veteran reported that her claim was denied, SSA would still be expected to have records pertinent to her claim, and these may include examinations conducted to assess her level of disability and employability.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when there exists a reasonable possibility that the records could help substantiate a claim for benefits); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

In Murincsak, the CAVC observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Murincsak, 2 Vet. App. at 371-72.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

In addition, the Veteran testified that she had applied for VA Vocational Rehabilitation training.  Such records are also pertinent to her claim for TDIU.  The Veteran's VA vocational rehabilitation records are not in the file and should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain pertinent SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  Obtain the Veteran's VA Vocational Rehabilitation folder for association with the claims file.

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


